


Exhibit 10.2

 

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY



2001 SHARE OPTION PLAN

 

AMENDED AND RESTATED: December 5, 2002



APPROVED BY SHAREHOLDERS: December 3, 2002

 

LAST AMENDED AND RESTATED: July 3, 2010



TERMINATION DATE: February 1, 2011

 

1.                                       PURPOSES.

 

(a)           Eligible Share Award Recipients.  The persons eligible to receive
Options are the Employees, Directors and Consultants of the Company and its
Affiliates.

 

(b)           Available Share Awards.  The purpose of the Plan is to provide a
means by which eligible recipients of Options may be given an opportunity to
benefit from increases in value of the Ordinary Shares through the granting of
either (i) Incentive Stock Options or (ii) Nonstatutory Share Options.

 

(c)           General Purpose.  The Company, by means of the Plan, which is an
amended and restated version of the Company’s 2001 Share Option Plan
(“Predecessor Plan”), seeks to provide incentives for the group of persons
eligible to receive Options to exert maximum efforts for the success of the
Company and its Affiliates.  Options granted under the Predecessor Plan shall
continue to be governed by the terms of the Predecessor Plan in effect on the
date of grant of such award.

 

2.                                       DEFINITIONS.

 

(a)           “Affiliate” means generally with respect to the Company, any
entity directly, or indirectly through one or more intermediaries, controlling
or controlled by (but not under common control with) the Company. Solely with
respect to the granting of any Incentive Stock Options, Affiliate means any
parent corporation or subsidiary corporation of the Company, whether now or
hereafter existing, as those terms are defined in Sections 424(e) and (f),
respectively, of the Code.

 

(b)           “Board” means the Board of Directors of the Company.

 

(c)           “Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

(d)           “Committee” means a committee of one or more members of the Board
(or other individuals who are not members of the Board to the extent allowed by
law) appointed by the Board in accordance with subsection 3(c).

 

--------------------------------------------------------------------------------


 

(e)           “Company” means Seagate Technology plc, a public company
incorporated under the laws of the Republic of Ireland with limited liability
under registered number 480010, or any successor thereto.

 

(f)            “Consultant” means any person, including an advisor, (i) engaged
by the Company or an Affiliate to render consulting or advisory services and who
is compensated for such services or (ii) who is a member of the Board of
Directors of an Affiliate.  However, the term “Consultant” shall not include
either Directors who are not compensated by the Company for their services as
Directors or Directors who are merely paid a director’s fee by the Company for
their services as Directors.

 

(g)           “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service.  For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service.  The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal leave.

 

(h)           “Covered Employee” means the chief executive officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to shareholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.

 

(i)            “Director” means a member of the Board of Directors of the
Company.

 

(j)            “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.

 

(k)           “Employee” means any person employed by the Company or an
Affiliate.  Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company or an Affiliate.

 

(l)            “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.

 

(m)          “Fair Market Value” means, as of any date, the value of the
Ordinary Shares determined as follows:

 

(i)            If the Shares are listed on any established stock exchange or
traded on the Nasdaq Global Select Market or the Nasdaq Capital Market, the Fair
Market Value of a Share shall be the arithmetic mean of the high and the low
selling prices of the Shares as reported on such date on the Composite Tape of
the principal national securities exchange on which the Shares are listed or
admitted to trading, or if no Composite Tape exists for such national securities
exchange on such date, then on the principal national

 

--------------------------------------------------------------------------------


 

securities exchange on which such the Shares are listed or admitted to trading,
or, if the Shares are not listed or admitted on a national securities exchange,
the arithmetic mean of the closing bid price and per share closing ask price on
such date as quoted on the National Association of Securities Dealers Automated
Quotation System (or such market in which such prices are regularly quoted), or
if no sale of Shares shall have been reported on such Composite Tape or such
national securities exchange on such date or quoted on the National Association
of Securities Dealers Automated Quotation System on such date, then the
immediately preceding date on which sales of the Shares have been so reported or
quoted shall be used.

 

(ii)           In the absence of such markets for the Ordinary Shares, the Fair
Market Value shall be determined in good faith by the Board.

 

(n)           “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(o)           “Non-Employee Director” means a Director who either (i) is not a
current Employee or Officer of the Company or its parent or a subsidiary, does
not receive compensation (directly or indirectly) from the Company or its parent
or a subsidiary for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.

 

(p)           “Nonstatutory Share Option” means an Option not intended to
qualify as an Incentive Stock Option.

 

(q)           “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(r)            “Option” means an Incentive Stock Option or a Nonstatutory Share
Option granted pursuant to the Plan.

 

(s)           “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant.  Each Option Agreement shall be subject to the terms and conditions of
the Plan.

 

(t)            “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

 

(u)           “Ordinary Share” or “Share” means an ordinary share of the
Company, nominal value US$0.00001.

 

(v)           “Outside Director” means a Director who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations

 

--------------------------------------------------------------------------------


 

promulgated under Section 162(m) of the Code), is not a former employee of the
Company or an “affiliated corporation” receiving compensation for prior services
(other than benefits under a tax qualified pension plan), was not an officer of
the Company or an “affiliated corporation” at any time and is not currently
receiving direct or indirect remuneration from the Company or an “affiliated
corporation” for services in any capacity other than as a Director or (ii) is
otherwise considered an “outside director” for purposes of Section 162(m) of the
Code.

 

(w)          “Plan” means this Seagate Technology Public Limited Company Amended
and Restated 2001 Share Option Plan.

 

(x)            “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act
or any successor to Rule l6b-3, as in effect from time to time.

 

(y)           “Securities Act” means the U.S. Securities Act of 1933, as
amended.

 

(z)            “Ten Percent Shareholder” means a person who owns (or is deemed
to own pursuant to Section 424(d) of the Code) shares possessing more than ten
percent (10%) of the total combined voting power of all classes of shares of the
Company or of any of its Affiliates.

 

3.                                       ADMINISTRATION.

 

(a)           Administration by Board.  The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in subsection 3(c).

 

(b)           Powers of Board.  The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)            To determine from time to time which of the persons eligible
under the Plan shall be granted Options; when and how each Option shall be
granted; what type or combination of types of Option shall be granted; the
provisions of each Option granted (which need not be identical), including the
time or times when a person shall be permitted to receive Ordinary Shares
pursuant to an Option; and the number of Shares with respect to which an Option
shall be granted to each such person.

 

(ii)           To construe and interpret the Plan and Options granted under it,
and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Option Agreement, in a
manner and to the extent it shall deem necessary or expedient to make the Plan
fully effective.

 

(iii)          To amend the Plan or an Option as provided in Section 13.

 

(iv)          Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
which are not in conflict with the provisions of the Plan.

 

(v)           To adopt sub-plans and/or special provisions applicable to Options
regulated by the laws of a jurisdiction other than and outside of the United
States. Such

 

--------------------------------------------------------------------------------


 

sub-plans and/or special provisions may take precedence over other provisions of
this Plan, with the exception of Section 4, but unless otherwise superseded by
the terms of such sub-plans and/or special provisions, the provisions of this
Plan shall govern.

 

(c)           Delegation to Committee.

 

(i)            General.  The Board may delegate administration of the Plan to a
Committee or Committees of one (1) or more individuals, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated. 
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board.  The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.

 

(ii)           Committee Composition when the Ordinary Shares are Publicly
Traded.  At such time as the Ordinary Shares are publicly traded, in the
discretion of the Board, a Committee may consist solely of two or more Outside
Directors, in accordance with Section 162(m) of the Code, and/or solely of two
or more Non-Employee Directors, in accordance with Rule 16b-3.  Within the scope
of such authority, the Board or the Committee may (1) delegate to a committee of
one or more individuals who are not Outside Directors the authority to grant
Options to eligible persons who are either (a) not then Covered Employees and
are not expected to be Covered Employees at the time of recognition of income
resulting from such Options or (b) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code and/or (2) delegate to a
committee of one or more individuals who are not Non-Employee Directors the
authority to grant Options to eligible persons who are not then subject to
Section 16 of the Exchange Act.

 

(d)           Effect of Board’s Decision.  The Plan and all determinations,
interpretations and constructions made by the Board in its sole discretion and
reasonable good faith determination shall not be subject to review by any person
and shall be final, binding and conclusive on all persons, including all
successors and assigns of the Company and an Optionholder, including without
limitation, the estate of such Optionholder and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Optionholder’s creditors.  The terms and conditions of
Options and the Board’s determinations and interpretations with respect thereto
need not be the same with respect to each Optionholder (whether or not such
Optionholders are similarly situated).

 

4.                                       SHARES SUBJECT TO THE PLAN.

 

(a)           Share Reserve.  Subject to the provisions of Section 12 relating
to adjustments upon changes in the Ordinary Shares, the maximum aggregate number
of Shares that may be

 

--------------------------------------------------------------------------------


 

issued pursuant to Options shall not exceed 100,000,000 Shares, reduced by the
aggregate number of Shares issued upon the exercise of Share options granted
under the Predecessor Plan.

 

(b)           Reversion of Shares to the Share Reserve.  If any Option
(including a Share option granted under the Predecessor Plan) shall for any
reason (i) expire or otherwise terminate, in whole or in part, without having
been exercised or redeemed in full, (ii) be reacquired by the Company prior to
vesting, or (iii) be repurchased by the Company prior to vesting, the Shares not
acquired under such Option shall revert to and again become available for
issuance under the Plan.

 

(c)           Source of Shares.  The Shares subject to the Plan may be unissued
Shares or reacquired Shares, bought on the market or otherwise.

 

5.                                       ELIGIBILITY.

 

(a)           Eligibility for Specific Share Awards.  Incentive Stock Options
may be granted only to Employees.  Nonstatutory Share Options may be granted to
Employees, Directors and Consultants.

 

(b)           Ten Percent Shareholders.  A Ten Percent Shareholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Ordinary
Shares at the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.

 

(c)           Section 162(m) Limitation.  Subject to the provisions of
Section 12 relating to adjustments upon changes in the Ordinary Shares, no
Employee shall be eligible to be granted Options covering more than 15,000,000
Shares during any fiscal year.

 

(d)           Consultants.

 

(i)            A Consultant shall not be eligible for the grant of an Option if,
at the time of grant, a Form S-8 Registration Statement under the Securities Act
(“Form S-8”) is not available to register either the offer or the sale of the
Company’s securities to such Consultant because of the nature of the services
that the Consultant is providing to the Company, or because the Consultant is
not a natural person, or as otherwise provided by the rules governing the use of
Form S-8, unless the Company determines both (i) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (ii) that such grant complies with the securities laws of all
other relevant jurisdictions.

 

(ii)           Form S-8 generally is available to consultants and advisors only
if (i) they are natural persons; (ii) they provide bona fide services to the
issuer, its parents, its majority owned subsidiaries; and (iii) the services are
not in connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

--------------------------------------------------------------------------------


 

6.                                       OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Share Options at the time of grant.  The
provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

 

(a)           Term.  Subject to the provisions of subsection 5(b) regarding Ten
Percent Shareholders, no Incentive Stock Option shall be exercisable after the
expiration of ten (10) years from the date it was granted.

 

(b)           Exercise Price of an Incentive Stock Option.  Subject to the
provisions of subsection 5(b) regarding Ten Percent Shareholders, the exercise
price of each Incentive Stock Option shall be not less than one hundred percent
(100%) of the Fair Market Value of the Shares subject to the Option on the date
the Option is granted.  Notwithstanding the foregoing, an Incentive Stock Option
may be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

 

(c)           Exercise Price of a Nonstatutory Share Option.  The exercise price
of each Nonstatutory Share Option shall be not less than eighty-five percent
(85%) of the Fair Market Value of the Shares subject to the Option on the date
the Option is granted.  Notwithstanding the foregoing, a Nonstatutory Share
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

 

(d)           Consideration.  The purchase price of Ordinary Shares acquired
pursuant to an Option shall be paid, to the extent permitted by applicable
statutes and regulations, either (i) in cash or by check at the time the Option
is exercised or (ii) at the discretion of the Board at the time of the grant of
the Option (or subsequently in the case of a Nonstatutory Share Option) (1) by
delivery to the Company of other Shares, (2) to the extent permitted by law,
according to a deferred payment or other similar arrangement with the
Optionholder, including use of a promissory note, (3) pursuant to a “same day
sale” program, or (4) by some combination of the foregoing.  Unless otherwise
specifically provided in the Option Agreement, the purchase price of Shares
acquired pursuant to an Option that is paid by delivery to the Company of other
Shares acquired, directly or indirectly from the Company, shall be paid only by
Shares of the Company that have been held for more than six (6) months (or such
longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes).

 

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the market rate of interest and contain
such other terms and conditions necessary to avoid a charge to earnings for
financial accounting purposes as a result of the use of such deferred payment
arrangement.  In addition, the promissory note documenting

 

--------------------------------------------------------------------------------


 

such arrangement shall be a full recourse note and shall be secured by the
Shares purchased upon exercise of the Option.

 

In the case of any payment of the purchase price of Shares by delivery of other
Shares, if permitted under the terms of the Optionholder’s Option Agreement, the
Optionholder may, subject to procedures satisfactory to the Board, satisfy such
delivery requirement by presenting proof of beneficial ownership of such shares,
in which case the Company shall treat the Option as exercised without further
payment and shall withhold such number of Shares from the Shares acquired by the
exercise of the Option.

 

(e)           Transferability of an Incentive Stock Option.  An Incentive Stock
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder.  Notwithstanding the foregoing, if provided in the
Option Agreement, the Optionholder may, by delivering written notice to the
Company, in a form satisfactory to the Company, designate a third party who, in
the event of the death of the Optionholder, shall thereafter be entitled to
exercise the Option.

 

(f)            Transferability of a Nonstatutory Share Option.  A Nonstatutory
Share Option shall be transferable to the extent provided in the Option
Agreement.  If the Nonstatutory Share Option does not provide for
transferability, then the Nonstatutory Share Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, if provided in the Option Agreement, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

 

(g)           Vesting Generally.  Options granted under the Plan shall be vested
and exercisable at such time and upon such terms and conditions as may be
determined by the Board. The vesting provisions of individual Options may vary. 
Generally, so long as the Optionholder remains in continuous service with the
Company, an Option shall vest and become exercisable over a four year period
with respect to 25% of the Shares subject to the Option on the first anniversary
of the date of grant and in equal monthly installments of the remaining 75% of
the Shares subject to the Option over the next three years.  The provisions of
this subsection 6(g) are subject to any Option provisions governing the minimum
number of Shares as to which an Option may be exercised.

 

(h)           Termination of Continuous Service.  In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of
(i) the date three (3) months following the termination of the Optionholder’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement.  If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.

 

--------------------------------------------------------------------------------

 

(i)            Extension of Termination Date.  An Optionholder’s Option
Agreement may also provide that if the exercise of the Option following the
termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of Shares would violate the registration requirements under
the Securities Act or other applicable securities law, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in the Option Agreement or (ii) the expiration of a period of three
(3) months after the termination of the Optionholder’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements.

 

(j)            Disability of Optionholder.  In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement) or (ii) the expiration of the term of the Option as set
forth in the Option Agreement.  If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.

 

(k)           Death of Optionholder.  In the event (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or
(ii) the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to subsection 6(e) or 6(f), but
only within the period ending on the earlier of (l) the date twelve (12) months
following the date of death (or such longer or shorter period specified in the
Option Agreement) or (2) the expiration of the term of such Option as set forth
in the Option Agreement.  If, after death, the Option is not exercised within
the time specified herein, the Option shall terminate.

 

(l)            Early Exercise.  The Option Agreement may, but need not, include
a provision whereby the Optionholder may elect at any time before the
Optionholder’s Continuous Service terminates to exercise the Option as to any
part or all of the Shares subject to the Option prior to the full vesting of the
Option.  Any unvested Shares so purchased may be subject to a repurchase option
in favor of the Company or to any other restriction the Board determines to be
appropriate.

 

7.                                       OPTIONS TO NON-EMPLOYEE DIRECTORS.

 

In addition to any other Options that Non-Employee Directors may be granted
under the Plan, each Non-Employee Director of the Company shall be automatically
granted without the necessity of action by the Board, the following option
grants:

 

--------------------------------------------------------------------------------


 

(a)           An initial Option to purchase 150,000 Shares, or such lesser
number as may be established by the Board from time to time, on the date of his
or her initial election as a Non-Employee Director (the “Initial Grant”).

 

(b)           An automatic annual Option to purchase 50,000 Shares, or such
lesser number as may be established by the Board from time to time (which need
not be the same for each Non-Employee Director), at an option exercise price
equal to one hundred percent (100%) of the Fair Market Value of the Shares on
the date immediately following the date of the Annual Meeting of Shareholders of
the Company, beginning with the Annual Meeting following the Company’s fiscal
year ending in 2003 (the “Annual Grant”), provided that the Non-Employee
Director has completed at least six months of service as a Director from the
date of the Initial Grant.

 

(c)           Options granted pursuant to an Initial Grant or Annual Grant
generally shall vest over a period of four (4) years, with 25% of the Shares
subject to an Option becoming vested and exercisable upon the first anniversary
of the date of grant and the remaining 75% of the Shares subject to an Option
becoming vested and exercisable in equal monthly installments over the next
three years, provided that the Optionholder continues in the service of the
Company throughout the relevant vesting period.  In all other respects, Options
granted pursuant to an Initial Grant or Annual Grant shall contain in substance
such terms and conditions as are allowable under Section 6 with respect to
Options as shall be determined by the Board from time to time.

 

8.                                       COVENANTS OF THE COMPANY.

 

(a)           Availability of Shares.  During the terms of the Options, the
Company shall keep available at all times the number of Ordinary Shares required
to satisfy such Options.

 

(b)           Securities Law Compliance.  The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Options and to issue and sell Ordinary
Shares upon exercise of the Options; provided, however, that this undertaking
shall not require the Company to register under the Securities Act the Plan, any
Option or any Shares issued or issuable pursuant to any such Option.  If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of Shares under the Plan, the Company shall be
relieved from any liability for failure to issue and sell Shares upon exercise
of such Options unless and until such authority is obtained.

 

9.                                       USE OF PROCEEDS FROM SHARES.

 

Proceeds from the sale of Ordinary Shares pursuant to the exercise of Options
shall constitute general funds of the Company.

 

10.                                 CANCELLATION AND RE-GRANT OF OPTIONS.

 

(a)           The Board shall have the authority to effect, at any time and from
time to time, (i) the repricing of any outstanding Options under the Plan and/or
(ii) with the consent of the

 

--------------------------------------------------------------------------------


 

affected Optionholders, the cancellation of any outstanding Options under the
Plan and the grant in substitution therefor of new Options under the Plan
covering the same or different number of Shares, but having an exercise price
per Share not less than eighty-five percent (85%) of the Fair Market Value (one
hundred percent (100%) of Fair Market Value in the case of an Incentive Stock
Option or, in the case of a Ten Percent shareholder (as described in subsection
5(b)), not less than one hundred ten percent (110%) of the Fair Market Value)
per Share on the new grant date. Notwithstanding the foregoing, the Board may
grant an Option with an exercise price lower than that set forth above if such
Option is granted as part of a transaction to which section 424(a) of the Code
applies.

 

(b)           Shares subject to an Option canceled under this Section 10 shall
continue to be counted against the maximum award of Options permitted to be
granted pursuant to subsection 5(c) of the Plan. The repricing of an Option
under this Section 10, resulting in a reduction of the exercise price, shall be
deemed to be a cancellation of the original Option and the grant of a substitute
Option; in the event of such repricing, both the original and the substituted
Options shall be counted against the maximum awards of Options permitted to be
granted pursuant to subsection 5(c) of the Plan. The provisions of this
subsection 10(b) shall be applicable only to the extent required by
Section 162(m) of the Code.

 

11.                                 MISCELLANEOUS.

 

(a)           Acceleration of Exercisability and Vesting.  The Board shall have
the power to accelerate the time at which an Option may first be exercised or
the time during which an Option or any part thereof will vest in accordance with
the Plan, notwithstanding the provisions in the Option Agreement stating the
time at which it may first be exercised or the time during which it will vest.

 

(b)           Shareholder Rights.  No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any Shares
subject to such Option, including but not limited to Shareholder voting rights
and rights to receive dividends with respect to Shares, unless and until such
Participant has satisfied all requirements for exercise of the Option pursuant
to its terms.

 

(c)           No Employment or other Service Rights.  Nothing in the Plan or any
instrument executed or Option granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Option was granted or shall affect the right
of the Company or an Affiliate to terminate (i) the employment of an Employee
with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state or country in which the Company or the Affiliate is domiciled, as the
case may be.

 

(d)           Incentive Stock Option $100,000 Limitation.  To the extent that
the aggregate Fair Market Value (determined at the time of grant) of the
Ordinary Shares with respect to which Incentive Stock Options are exercisable
for the first time by any Optionholder during any calendar year (under all plans
of the Company and its Affiliates) exceeds one hundred thousand

 

--------------------------------------------------------------------------------


 

dollars ($100,000), the Options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
Nonstatutory Share Options.

 

(e)           Investment Assurances.  The Company may require an Optionholder,
as a condition of exercising or acquiring Shares under any Option, (i) to give
written assurances satisfactory to the Company as to the Optionholder’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option; and (ii) to give
written assurances satisfactory to the Company stating that the Optionholder is
acquiring the Shares subject to the Option for the Optionholder’s own account
and not with any present intention of selling or otherwise distributing the
Shares.  The foregoing requirements, and any assurances given pursuant to such
requirements, shall generally be inoperative if (1) the issuance of the Shares
upon the exercise or acquisition of Shares under the Option has been registered
under a then currently effective registration statement under the Securities Act
or (2) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws.  The Company may, upon advice of counsel to the
Company, place legends onShare certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Shares.

 

(f)            Withholding Obligations.  To the extent provided by the terms of
an Option Agreement, the Participant may satisfy any federal, state, local or
foreign tax withholding obligation relating to the exercise or acquisition of
Ordinary Shares under an Option by any of the following means (in addition to
the Company’s right to withhold from any compensation paid to the Participant by
the Company) or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold Shares from the Shares otherwise
issuable to the Participant as a result of the exercise or acquisition of Shares
under the Option, provided, however, that no Shares are withheld with a value
exceeding the minimum amount of tax required to be withheld by law; or
(iii) delivering to the Company owned and unencumbered Shares.  The Participant
may also satisfy such tax withholding obligation by any other means set forth in
the applicable Option Agreement.

 

12.                                 ADJUSTMENTS UPON CHANGES IN SHARES.

 

(a)           Capitalization Adjustments.  If any change is made in the Ordinary
Shares subject to the Plan, or subject to any Option, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, share dividend, spinoff, dividend in property
other than cash, share split, liquidating dividend, combination of shares,
exchange of shares, change in corporate structure or other transaction not
involving the receipt of consideration by the Company), the Plan will be
appropriately adjusted in the class(es) and maximum number of securities subject
to the Plan pursuant to subsection 4(a), the maximum number of securities
subject to the option grants to any person pursuant to subsection 5(c), and the
number of securities subject to the option grants to Non-Employee Directors
under Section 7, and the outstanding Options will be appropriately adjusted in
the class(es) and number of securities and price per share of the securities
subject to such outstanding Options.  The Board

 

--------------------------------------------------------------------------------


 

shall make such adjustments, and its determination shall be final, binding and
conclusive.  (The conversion of any convertible securities of the Company shall
not be treated as a transaction “without receipt of consideration” by the
Company.)

 

(b)           Dissolution or Liquidation.  In the event of a dissolution or
liquidation of the Company, then all outstanding Options shall terminate
immediately prior to such event.

 

(c)           Asset Sale, Merger, Consolidation or Reverse Merger.  In the event
of (i) a sale, exchange, lease or other disposition of all or substantially all
of the consolidated assets of the Company, (ii) a merger or consolidation or
other transaction in which the Company is not the surviving corporation or
(iii) a reverse merger or other transaction in which the Company is the
surviving corporation but the Ordinary Shares outstanding immediately preceding
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise (individually, a “Corporate
Transaction”), then any surviving corporation or acquiring corporation shall
assume any Options outstanding under the Plan or shall substitute similar share
awards (including an award to acquire the same consideration paid to the
shareholders in the Corporate Transaction) for those outstanding under the
Plan.  In the event any surviving corporation or acquiring corporation refuses
to assume such Options or to substitute similar share awards for those
outstanding under the Plan, then with respect to Options held by Optionholders
whose Continuous Service has not terminated, the Board in its sole discretion
and without liability to any person may (i) provide for the payment of a cash
amount in exchange for the cancellation of an Option equal to the product of
(x) the excess, if any, of the Fair Market Value per Share at such time over the
exercise or redemption price, if any, times (y) the total number of Shares then
subject to such Option, (ii) continue the Options, or (iii) notify Optionholders
that they must exercise or redeem any portion of the Option (including, at the
discretion of the Board, any unvested portion of the Option) at or prior to the
closing of the Corporate Transaction and that the Options shall terminate if not
so exercised or redeemed at or prior to the closing of the Corporate
Transaction.  With respect to any other Options outstanding under the Plan, such
Options shall terminate if not exercised or redeemed (if applicable) prior to
the closing of the Corporate Transaction.

 

13.                                 AMENDMENT OF THE PLAN AND OPTIONS.

 

(a)           Amendment of Plan.  The Board at any time, and from time to time,
may amend the Plan.  However, except as provided in Section 12 relating to
adjustments upon changes in the Ordinary Shares, no amendment shall be effective
unless approved by the shareholders of the Company to the extent shareholder
approval is necessary to satisfy the requirements of Section 422 of the Code,
any New York Stock Exchange, Nasdaq or other securities exchange listing
requirements, or other applicable law.

 

(b)           Shareholder Approval.  The Board may, in its sole discretion,
submit any other amendment to the Plan for shareholder approval, including, but
not limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

 

--------------------------------------------------------------------------------


 

(c)           Contemplated Amendments.  It is expressly contemplated that the
Board may amend the Plan in any respect the Board deems necessary or advisable
to provide eligible Employees with the maximum benefits provided or to be
provided under the provisions of the Code and the regulations promulgated
thereunder relating to Incentive Stock Options and/or to bring the Plan and/or
Incentive Stock Options granted under it into compliance therewith.

 

(d)           No Material Impairment of Rights.  Rights under any Option granted
before amendment of the Plan shall not be materially impaired by any amendment
of the Plan unless (i) the Company requests the consent of the Optionholder and
(ii) the Optionholder consents in writing.

 

(e)           Amendment of Options.  The Board at any time, and from time to
time, may amend the terms of any one or more Options; provided, however, that
the rights under any Option shall not be materially impaired by any such
amendment unless (i) the Company requests the consent of the Optionholder and
(ii) the Optionholder consents in writing.

 

14.                                 TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)           Plan Term.  The Board may suspend or terminate the Plan at any
time.  Unless sooner terminated, the Plan shall terminate on the day before the
tenth (10th) anniversary of the date that the Predecessor Plan was adopted by
the Board or approved by the shareholders of the Company, whichever occurred
earlier.  No Options may be granted under the Plan while the Plan is suspended
or after it is terminated.

 

(b)           No Material Impairment of Rights.  Suspension or termination of
the Plan shall not materially impair rights and obligations under any Option
granted while the Plan is in effect except with the written consent of the
Optionholder.

 

15.                                 EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective as determined by the Board, but no Option shall
be exercised (with the exception of an Option granted under the Predecessor
Plan) unless and until the Plan has been approved by the shareholders of the
Company, which approval shall be within twelve (12) months before or after the
date the Plan is adopted by the Board.

 

16.                                 CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

--------------------------------------------------------------------------------
